DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8, 17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8, 17 and 20 of copending Application No. 16/179, 752 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the rewording of the limitations “a plurality of light emitters…corresponding to a first color gamut” as claimed in the instant application from “a plurality of light emitting diodes…corresponding to a first color profile” as claimed in copending Application No. 16/179, 752 (reference application) renders claims 1-3, 5-6, 8, 17 and 20 as broadened and obvious variants of claims 1-3, 5-6, 8, 17 and 20 of copending Application No. 16/179, 752 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 8, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cancel Olmo et al. (US 2018/0269266).
Regarding claims 1 and 20, Cancel Olmo discloses, a display device (Figs. 4A-E and 5), comprising:
a display panel (400) configured to project light, the display panel having a plurality of emission regions that includes a first emission region (401), one or more second emission regions (402), and one or more third emission regions (403), wherein:
the first emission region (401), the one or more second emission regions (402), and the one or more third emission regions (403) are distinct from and mutually exclusive to one another (see Figs. 4A-E and associated text); and
the one or more second emission regions (402) are disposed adjacent to the first emission region and the one or more third emission regions (403) are disposed adjacent to the one or more second emission regions (see Figs. 4A-E and associated text);

a plurality of light emitters (412), arranged in the one or more second emission regions, corresponding to a second color gamut that is smaller than the first color gamut in a chromaticity diagram (see Figs. 4A, 5 and associated text); and
a plurality of light emitters (413), arranged in the one or more third emission regions, corresponding to a third color gamut that is distinct from the second color gamut and smaller than the first color gamut in the chromaticity diagram (see Figs. 4A, 5 and associated text).
	Regarding claim 2, Cancel Olmo discloses, the plurality of light emitters, arranged in the first emission region, includes at least: a first group of two or more light emitters (see “R” and associated text) configured to emit light, the two or more light emitters of the first group having a first representative color; and a second group of two or more light emitters (see “B” and associated text) configured to emit light, the two or more light emitters of the second group having a second representative color that is distinct from the first representative color; and a respective second emission region of the one or more second emission regions includes: a third group of one or more light emitters (see “R” and associated text) configured to emit light, the one or more light emitters of the third group having a third representative color that is distinct from the first representative color and the second representative color; and a fourth group of one or more light emitters (see “B” and associated text) configured to emit light, the one or more light emitters of the fourth group having a fourth representative color that is distinct from the first representative color and the third representative color (see Figs. 4A, 5 and associated text).
claim 5, Cancel Olmo discloses, the two or more light emitters of the first group have emission wavelengths in a first wavelength range (see “R” and associated text); the two or more light emitters of the second group have emission wavelengths in a second wavelength range that is distinct from the first wavelength range (see “B” and associated text); a third group of one or more light emitters configured to emit light, the one or more light emitters of the third group having a third representative color that is distinct from the first representative color and the second representative color (see “R” and associated text); and a fourth group of one or more light emitters (see “B” and associated text) configured to emit light, the one or more light emitters of the fourth group having a fourth representative color that is distinct from the first representative color and the third representative color (see Figs. 4A, 5 and associated text).
Regarding claim 6, Cancel Olmo discloses, the third wavelength range is distinct from the first wavelength range (see Figs. 4A, 5 and associated text). 
Regarding claim 8, Cancel Olmo discloses, the display panel further includes: the first emission region is in contact with the one or more second emission regions (see 401, 402).
Regarding claim 17, Cancel Olmo discloses, the first emission region is surrounded by the one or more second emission regions (see 401, 402).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-6, 8, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            07/28/2021